Citation Nr: 0327717	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-11 299	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to reinstatement of VA dependency and indemnity 
compensation (DIC) benefits as the surviving spouse of the 
veteran.


REPRESENTATION

Appellant represented by:	James P. Trainor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty for a total of four years, 
nine months, and twelve days between March 1974 and November 
1979.  He died in September 1983, and the appellant is his 
former spouse.  

By a decision entered in August 1994, the RO in Seattle, 
Washington, denied the appellant's claim for reinstatement of 
DIC.  She appealed that determination to the Board of 
Veterans' Appeals (Board).  (The Board notes that in August 
1995, the appellant's claims file was transferred to the RO 
in New York, New York because the appellant changed 
location.)  The Board, by an April 1998 decision, also denied 
the claim.  

Thereafter, in June 1998, legislation was enacted which 
amended the law governing the reinstatement of DIC benefits.  
See Transportation Equity Act for the 21st Century, Pub. L. 
No. 105-178, 8207, 112 Stat. 107, 495 (1998).  See also 
VAOPGCPREC 13-98 (Sept. 23, 1998).  In October 1998, the 
Acting VA General Counsel filed with the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) an 
unopposed motion for remand of the Board's April 1998 
decision.  It was requested that the Board's decision be 
vacated, and the case remanded, so that the appellant's claim 
could be considered under the new law.  See, e.g., Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), overruled in part 
by Kuzma v. Principi, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  It was also requested that the appellant be 
permitted to submit additional evidence and argument on 
remand, and that the Board, in any subsequent decision, set 
forth adequate reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
by the record.  By order dated in December 1998, the Court 
granted the unopposed motion, vacated the Board's April 1998 
decision, and remanded the matter to the Board.

In a July 1999 decision, the Board determined that the 
appellant was not entitled to reinstatement of DIC under the 
law as it existed in July 1994, but was entitled to 
reinstatement of DIC under the law as it existed in July 
1999.  The appellant appealed the July 1999 Board decision to 
the Court.  In a May 2001 order, the Court vacated the July 
1999 Board decision and remanded the appellant's claim for 
further development, in particular, so that the appellant 
could be afforded the opportunity to argue her claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  


FINDINGS OF FACT

1.  The appellant's May 1975 marriage to the veteran was 
terminated by the veteran's death in September 1983.

2.  The appellant was awarded DIC benefits as the unmarried 
widow of a veteran whose death was service connected.

3.  The appellant's award of DIC benefits was terminated upon 
her remarriage in March 1986.

4.  The appellant's second marriage was terminated by court 
order dated in May 1994, pursuant to divorce proceedings 
commenced earlier that same month.

5.  The appellant's divorce was not secured through fraud or 
collusion.

6.  No evidence has been presented to show that the 
appellant's second marriage was void, or that it was annulled 
by a court with proper authority.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to reinstatement of DIC 
under the law as it existed in July 1994.  38 U.S.C.A. § 
103(d) (West 1991); 38 U.S.C.A. §§ 101(3), 1310, 5110(g) 
(West 2002); N.Y. Dom. Rel. Law §§ 170, 200, 211 (Consol. 
2003); N.Y. Dom. Rel. Law § 211 (McKinney 1988); 38 C.F.R. §§ 
3.5, 3.50(b), 3.55(a), 19.5 (1998).

2.  The appellant is entitled to reinstatement of DIC under 
the law as it presently exists.  38 U.S.C.A. §§  103(d)(2), 
5110(g) (West 2002); Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, § 8207(b), 112 Stat. 107, 495 
(1998); Reinstatement of Benefits Eligibility Based Upon 
Terminated Marital Relationships, 64 Fed. Reg. 30,244 (1999) 
(codified at 38 C.F.R. § 3.55(a) (2002)); 38 C.F.R. §§ 3.5, 
3.50(b), 3.55(a), 19.5 (2002); VAOPGCPREC 13- 98 (Sept. 23, 
1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the version of 38 U.S.C.A. § 103(d) in effect prior to 
November 1, 1990, the remarriage of a surviving spouse of a 
veteran did not bar the reinstatement of DIC to such 
surviving spouse if her remarriage was later terminated by 
death or divorce (unless the divorce was secured through 
fraud or collusion).  However, the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388-343 (1990), and a series of other Congressional 
acts, subsequently amended section 103(d) of title 38.  See 
Veterans' Benefits Programs Improvement Act of 1991, Savings 
Provision for Elimination of Benefits for Certain Remarried 
Spouses (1991 Savings Provision), Pub. L. No. 102-86, § 502, 
105 Stat. 414, 424 (1991) (the amendments made by section 
8004 of the Omnibus Budget Reconciliation Act of 1990 (Pub. 
L. No. 101-508) do not apply to any individual who on October 
31, 1990, was a surviving spouse within the meaning of 
38 U.S.C., unless after that date that individual marries, or 
in the case of a surviving spouse, begins to live with 
another person while holding herself out openly to the public 
as that person's spouse); Veterans' Benefits Act of 1992, 
Exception to Operation of OBRA Provision, (1992 Exception), 
Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 (1992) (the 
amendments made by section 8004 of the OBRA shall not apply 
to any case in which a legal proceeding to terminate an 
existing marital relationship was commenced before November 
1, 1990, by an individual who, but for a subsequent 
remarriage, would be considered the surviving spouse of the 
veteran, if that proceeding directly resulted in the 
termination of such marriage).  See also Owings v. Brown, 8 
Vet. App. 17, 19-20 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 
1996) (table) (setting out the pre-November 1, 1990, version 
of 38 U.S.C.A. § 103(d), and subsequent amendments thereto).  

The resulting law, which was in effect in July 1994, provided 
that the remarriage of an otherwise qualified surviving 
spouse of a veteran was a bar to receipt of DIC unless the 
remarriage was terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, or if the remarriage was void or annulled by a court 
of proper authority (unless the annulment was secured through 
fraud or collusion).  See 38 U.S.C.A. § 103(d) (West 1991); 
38 C.F.R. § 3.55(a) (1998).

Thereafter, in June 1998, legislation was enacted which 
amended the law governing the reinstatement of DIC benefits.  
See Transportation Equity Act for the 21st Century, Pub. L. 
No. 105-178, § 8207, 112 Stat. 107, 495 (1998).  See also 
VAOPGCPREC 13-98 (Sept. 23, 1998).  This bill added a new 
subsection (e) to 38 U.S.C.A. § 1311, which provided that 
remarriage shall not bar a surviving spouse's eligibility for 
DIC if the remarriage is terminated by death, divorce, or 
annulment.  Id.  In effect, this provision restored the pre-
1990 rules for reinstatement of eligibility for DIC benefits.  
See also Reinstatement of Benefits Eligibility Based Upon 
Terminated Marital Relationships, 64 Fed. Reg. 30,244 (1999) 
(codified at 38 C.F.R. § 3.55(a) (2002)).  These provisions 
were subsequently deleted and changes made to the special 
provisions relating to marriages in 38 U.S.C.A. § 103(d)(2) 
(West 2002).  These provisions also essentially re-establish 
the pre-1990 rules for reinstatement of DIC eligibility.  See 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, § 502, 113 Stat. 1574 (1999).

Under the current version of 38 U.S.C.A. § 103(d)(2), "The 
remarriage of the surviving spouse of a veteran shall not bar 
the furnishing of benefits ... to such person as the 
surviving spouse of the veteran if the remarriage has been 
terminated by death or divorce . . ."  38 U.S.C.A. § 
103(d)(2) (West 2002).  The revised law pertaining to 
reinstatement of DIC does not allow for retroactive 
application prior to October 1, 1998.  The legislative 
enactment expressly provides that "[n]o payment may be made 
by reason of section 1311(e) . . . for any month before 
October 1998." See Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, § 8207(b), 112 Stat. 107, 495 
(1998); 38 U.S.C.A. § 5110(g) (West 2002).  

Nevertheless, in order to give full consideration to the 
appellant's claim, the Board must review the claim under both 
the law in effect at the time that she filed her claim for 
reinstatement of DIC (the law in effect in July 1994), and 
the law in effect currently (the law in effect since October 
1, 1998).  This is true because, if the Board were to find 
that the appellant was entitled to reinstatement of DIC under 
the law in effect in July 1994, an effective date earlier 
than October 1, 1998 could be established for the award.  If, 
however, the Board were to find that the appellant was not 
entitled to reinstatement of DIC under the law in effect in 
July 1994, the effective date of the award could be no 
earlier than the effective date of the new revisions.  See 38 
U.S.C.A. § 5110(g) (West 2002) ("where . . . [DIC] . . . is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.").

A. The Law in Effect in July 1994

A review of the record in the present case reveals that the 
appellant's May 1975 marriage to the veteran was terminated 
by the veteran's death in September 1983.  Thereafter, the 
appellant was awarded DIC benefits as the unmarried widow of 
a veteran whose death was service connected.  See 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5 (2002).  Her award of DIC 
benefits was terminated upon her remarriage in March 1986, 
and in July 1994 she filed a claim for reinstatement of DIC 
benefits as the surviving spouse of the veteran.  She 
indicated that she had been divorced from her second husband 
in June 1994.

With regard to the law in effect in July 1994, the appellant 
has advanced several arguments in support of her claim for 
reinstatement of DIC.  First, she contends that although she 
remarried in March 1986, following the death of the veteran, 
her second marriage was terminated by proceedings commenced 
prior to November 1, 1990.  She also contends that the 
Government entered into a sort of "contract" with her when it 
informed her at the time of her second marriage that her DIC 
benefits would be reinstated if the second marriage ended in 
death or divorce, and that it breached its agreement with her 
by later changing the controlling law.  Finally, she asserts 
that VA employees misinformed her about her eligibility for 
reinstatement of DIC under the law, and contends that, had 
she been given the correct information, she could have taken 
action to ensure her continued eligibility for the benefits 
in question.

1.  "Commencement" of Legal Proceedings

As to the appellant's first argument, the Board notes that 
the record shows that her second marriage was terminated by a 
court order dated in May 1994, and no evidence has been 
submitted which suggests that the second marriage was void or 
annulled by a court of proper authority.  Consequently, her 
entitlement to reinstatement of DIC under the law in effect 
in July 1994 turns on whether her second marriage was 
terminated by legal proceedings commenced prior to November 
1, 1990.

In this context, the Court has held that the question of when 
"legal proceedings" are considered to have "commenced" is to 
be settled by looking to the "underlying law controlling the 
legal proceeding."  Owings, 8 Vet. App. at 21.  In the 
present case, the parties obtained their divorce under the 
laws of the State of New York.  Under present New York law, 
effective July 1, 1992, a matrimonial action is commenced "by 
the filing of a summons with . . . notice . . ., or a summons 
and verified complaint . . . ."  N.Y. Dom. Rel. Law § 211 
(Consol. 2003).  (Prior to July 1, 1992, a matrimonial action 
was commenced "by the service of a summons with . . . notice, 
. . . or a summons and verified complaint."  N.Y. Dom. Rel. 
Law § 211 (McKinney 1988).

Applying New York law to the facts of the present case, it is 
the Board's conclusion that the appellant's second marriage 
was not terminated by legal proceedings commenced prior to 
November 1, 1990.  The May 1994 court order terminating the 
appellant's second marriage clearly indicates that the 
defendant to the divorce proceeding was served with a summons 
and verified complaint in March 1994, and that the summons 
and verified complaint were thereafter presented to the court 
in May 1994.  Since, under current New York law, it is the 
filing of the summons and verified complaint which marks the 
commencement of a legal proceeding for divorce, and such 
filing did not occur in this case until May 1994, it is clear 
that the proceeding cannot properly be considered to have 
commenced prior to November 1, 1990.  (This is true even if 
the pre-July 1992 version of New York law is applied. Under 
that version of the law, quoted above, it was the date of 
service of the summons and verified complaint that controlled 
in determining when a legal proceeding for divorce had been 
commenced.  Here, the record shows that service was not 
completed until March 1994-well after November 1, 1990.)

The Board notes that the appellant had previously contended 
that a number of events which occurred prior to November 1990 
should be viewed as marking the commencement of legal 
proceedings resulting in the termination of her second 
marriage, including that her ex-husband exhibited abusive 
behavior in early 1989; that his behavior was soon thereafter 
reported to state child protective services; that she and the 
children left their home to stay with others on several 
occasions in 1989 and 1990; that she sought marriage 
counseling in August 1990; and that she and her then husband 
began to discuss issues relating to the division of their 
property during the fall of 1990.  In addition, the Board 
notes that the evidence of record includes a February 1998 
affidavit signed by the appellant's ex-husband which 
indicates that he and the appellant had "entered into legal 
proceedings with each other which resulted in the termination 
of [their] . . . marital relationship and included the 
separation of personal finances and the division of marital 
assets" prior to November 1, 1990.  The appellant had also 
submitted bank statements in an effort to demonstrate that 
separation of personal finances occurred prior to November 1, 
1990.

Although the Board has reviewed the evidence, statements, and 
testimony submitted by the appellant, and recognizes that 
events occurring in 1989 and 1990 reflect the presence of 
marital difficulties which may well have led to the decision 
to file for divorce, the Court in Owings made clear that, 
under the law in effect in July 1994, it was the underlying 
state law which controlled in determining when legal 
proceedings for divorce were deemed to have been "commenced."  
Under New York law, the dispositive act marking the 
commencement of a proceeding for divorce is the filing of the 
summons with proper notice, or of the summons and verified 
complaint (or, under prior law, the service of such 
documents).  No other methods of commencing a legal 
proceeding for divorce are recognized under applicable law.  
The appellant's former arguments in this regard must 
therefore be rejected.  

Although it is true that the appellant's divorce in this case 
was preceded by a period of separation, that fact does not 
alter the Board's conclusion on the matter of her entitlement 
to reinstatement of DIC under the law in effect in July 1994.  
Although separation pursuant to a written agreement may, 
under certain circumstances, serve as a precursor to the 
filing of an action for divorce under New York law, see N.Y. 
Dom. Rel. Law § 170(6) (Consol. 2003), separation and divorce 
are recognized under New York law as distinct causes of 
action.  Compare N.Y. Dom. Rel. Law § 170 (Consol. 2003) with 
N.Y. Dom. Rel. Law § 200 (Consol. 2003).  Separation can, but 
need not, lead to a subsequent action for divorce, and 
procedures which must be followed in order to establish 
separation pursuant to written agreement under New York law, 
see N.Y. Dom. Rel. Law § 170(6) (Consol. 2003) (the agreement 
must be subscribed by the parties thereto, acknowledged or 
proved in the form required to entitle a deed to be recorded, 
etc.), are separate and distinct from the procedures which 
must be followed in order to commence a subsequent action for 
divorce.  See N.Y. Dom. Rel. Law § 211 (Consol. 2003).  
Consequently, it is the Board's conclusion that the date of 
commencement of an action for separation, or of the filing of 
a written agreement of separation, or memorandum thereof, has 
no bearing on this case.  See Owings, 8 Vet. App. at 21 
(suggesting that, in determining the date of commencement for 
purposes of 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(2), 
as they existed in July 1994, it was the underlying state 
statute that dealt with institution of divorce proceedings 
which was determinative).

Even assuming, that the date of commencement of an action for 
separation could properly be viewed as the date of 
commencement of legal proceedings leading to divorce, 
reinstatement of DIC would still not be warranted.  During a 
hearing held before the Board at the VA Central Office in 
January 1998, the appellant testified that she and her ex-
husband began discussing the division of property in the fall 
of 1990.  The available evidence shows, however, that they 
did not begin to live separately on a continuous basis until 
the summer of 1991, that she did not consult an attorney 
regarding legal separation until the summer of 1992, and that 
a written agreement of separation was not executed until 
January 1993.  As such, there is no indication that an action 
for separation was commenced, or that a written agreement of 
separation, or memorandum thereof, was filed, prior to 
November 1, 1990.  See N.Y. Dom. Rel. Law §§ 170(6), 200, 211 
(Consol. 2003); N.Y. Dom. Rel. Law § 211 (McKinney 1988).

Importantly, although the appellant had previously argued 
that she had commenced legal proceedings against her second 
husband prior to November 1, 1990 and while her 
representative has argued that the 1991 Savings Provision and 
the 1992 Exception apply to the appellant's case, it appears 
now that the appellant's representative concedes that the 
appellant did not commence legal proceedings against her 
second husband until after November 1, 1990.  In this regard, 
the Board points out that that the appellant's 
representative, in April 2000 and in February 2001, indicated 
that the Board had correctly determined that the appellant 
did not commence legal proceedings against her second husband 
until after November 1, 1990 when it had analyzed the 
appellant's claim in its prior July 1999 decision.  In fact, 
the appellant's representative recently stated in February 
2001 that "[i]t is not now contended . . . that the Board's 
[July 1999] analysis of the commencement of the legal 
proceedings was incorrect under New York law."  As such, the 
Board finds that such statements constitute a concession by 
the appellant that she did not commence legal proceedings 
against her second husband until after November 1, 1990.  
Therefore, the evidence of record does not indicate that the 
appellant had commenced legal proceedings against her second 
husband until after November 1, 1990.  See N.Y. Dom. Rel. Law 
§§ 170(6), 200, 211 (Consol. 2003); N.Y. Dom. Rel. Law § 211 
(McKinney 1988).   

2.   Breach of Contract

A second argument advanced by the appellant, with respect to 
the law in effect in July 1994, is that the Government 
entered into a sort of "contract" with her when it informed 
her at the time of her second marriage in 1986 that her DIC 
benefits would be reinstated if the second marriage ended in 
death or divorce, and that it breached its agreement with her 
by later changing the controlling law.  She also argues, in 
essence, that, having been informed of her right to 
reinstatement of benefits under the statute in effect at the 
time of her remarriage, and having taken action in reliance 
thereof, she should be entitled to continue to receive DIC 
benefits under the version of 38 U.S.C.A. § 103(d) in effect 
at that time.  She specifically maintains that her right to 
receive DIC benefits had always been predicated on the pre-
November 1, 1990 language of 103(d)(2), and that she had 
always maintained a property interest in DIC benefits during 
her remarriage.  

The Court considered this very sort of argument in the Owings 
case.  In that case, the appellant argued that "When I went 
on DIC it was understood that . . . if I remarried [DIC 
benefits] would not be paid . . . but would begin again if I 
was not [married].  Not renewing [the DIC benefits] seems 
[like] a breach of contract."  Owings, 8 Vet. App. at 18.  
The Court rejected that argument, concluding that the 
amendments to 38 U.S.C.A. § 103(d), enacted prior to July 
1994, did not violate the Due Process Clause of the Fifth 
Amendment or any other non-constitutional duty to inform.  
Id. at 22-24.  In this regard, the Court specifically noted 
when the legislature passes a law that provides for 
entitlement to benefits and then later amends or revokes that 
law so that the underlying entitlement no longer exists, the 
former recipient of the benefits no longer has a property 
interest.  Owings, 8 Vet. App. at 23 (citing Atkins v. 
Parker, 473 U.S. 115, 129 (1985); Richardson v. Belcher, 404 
U.S. 78 (1971)).  Consequently, because Congress amended the 
law so that the appellant's underlying entitlement to DIC 
benefits no longer existed in 1990, the appellant no longer 
had a property interest in DIC benefits after she remarried.  

Furthermore, the Board notes that the appellant in Owings had 
also argued that her benefits were predicated under the pre-
1990 law because she was a former recipient of DIC.  Owings, 
8 Vet. App. at 24.  While the Court noted that the 1990 
Amendment did not operate to reduce or terminate benefits to 
any person whose benefits were predicated on the pre-1990 
version of 38 C.F.R. § 103(d)(2), the Court found that the 
phrase "any individual whose benefits were predicated on 
section 103(d)(2) . . . before the date of the amendments" 
clearly referred to current recipients of DIC benefits on 
October 31, 1990.  Owings, 8 Vet. App. at 24-5.  Accordingly, 
because, as indicated above, in this case, the appellant was 
not found to be a surviving spouse, but a former recipient of 
DIC on October 31, 1990, her rights were not predicated on 
the version of 103(d)(2) that existed prior to 1990.   

The Board notes that the appellant in this case is, in 
effect, asking the Board to create an exception or 
"grandfather clause" that was not included in the law in 
effect in July 1994.  However, the revisions which led to the 
law as it existed when she filed her claim for reinstatement 
of DIC in July 1994, and the effective date(s) thereof, were 
agreed upon by Congress, and the Board is without authority 
to ignore the applicable legal authority, despite the 
possibility that the appellant may have entered into a second 
marriage based on her belief that DIC would be reinstated 
should the marriage terminate by death or divorce.  See 38 
C.F.R. § 19.5 (2002) (the Board is bound by applicable 
statutes, regulations of VA, and precedent opinions of VA 
General Counsel).  

3.  Administrative Error

A final argument advanced by the appellant, with respect to 
the law in effect in July 1994, is that VA employees 
misinformed her about her eligibility for reinstatement of 
DIC under that law.  She contends that, had she been given 
the correct information, she could have taken action to 
ensure her continued eligibility for the benefits in question 
(e.g., either by expediting her divorce, or seeking an 
annulment instead of a divorce). 

This sort of argument was also addressed by the Court in 
Owings.  See Owings, supra.  There, the Court concluded that 
VA had no legal duty to inform the appellant of the change in 
law, and that "even if an employee of VA had informed the 
appellant that she would be eligible for DIC upon any future 
divorce . . ., VA would not be bound to grant benefits due to 
this administrative error."  Owings, 8 Vet. App. at 23.  In 
addition, the Board notes that the equitable doctrine of 
estoppel simply cannot be relied upon to grant to the 
appellant a money remedy that Congress did not authorize.  
OPM v. Richmond, 496 U.S. 414 (1990) (cited in Owings, 8 Vet. 
App. at 23).  

With regards to the appellant's specific claim that had the 
appellant been informed of the proper state of the law in 
1994, she would have chosen other avenues to end her marriage 
so as to preserve her DIC benefits, the Board notes that the 
Court in Owings seemed to suggest that to interpret statutes 
in a way as to expedite the dissolution of a marriage in 
order to preserve DIC benefits would violate the strong 
public policy that supports the institution of marriage.  
Owings, 8 Vet. App. at 24.  

4.   Conclusion

In sum, it is clear from the record that the appellant's 
second marriage did not terminate until 1994.  While she was 
qualified for DIC benefits prior to her remarriage in 1986, 
the fact that her second marriage was not terminated prior to 
November 1, 1990, nor had legal proceedings to terminate the 
marriage commenced prior to November 1, 1990, bars her from 
receiving DIC benefits as the surviving spouse of the veteran 
under the law as it existed in July 1994. 38 U.S.C.A. § 
103(d) (West 1991); 38 C.F.R. § 3.55 (2002).   No exceptions 
to the controlling legal criteria under that law were 
applicable, and the Board has no authority to disregard the 
specific, Congressionally enacted limitation on the 
reinstatement of DIC benefits following the termination of 
remarriage, as it then existed.  See 38 U.S.C.A. § 7104 (West 
2002).  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for reinstatement of DIC under the law as it existed at 
the time that she filed her claim in July 1994.  To this 
extent, the appeal is denied.

B. The Law in Effect as of October 1998

In the present case, it is the Board's conclusion that the 
appellant is entitled to reinstatement of DIC under the law 
as it now exists.  The record clearly shows that the 
appellant's marriage to the veteran was terminated by the 
veteran's death, that the appellant was awarded DIC benefits 
as the unmarried widow of a veteran whose death was service 
connected, and that her award of DIC benefits was 
subsequently terminated upon her remarriage in March 1986.  
The record further shows that her remarriage has since been 
terminated by divorce, and no evidence has been presented 
which suggests that that divorce was secured through fraud or 
collusion.  Under the circumstances, therefore, the Board 
will grant the appellant's claim for reinstatement of DIC 
under the new law.

In so doing, the Board expressly notes that the present award 
is limited to a reinstatement of DIC only, and does not 
extend to reinstatement of other benefits, such as medical 
care under the VA Civilian Health and Medical Program 
(CHAMPVA), dependents' educational assistance, or loan 
guaranty benefits.  See VAOPGCPREC 13-98 (September 23, 
1998).  The Board further notes that this award, granted 
pursuant to a recent legislative enactment, is subject to the 
provisions of 38 U.S.C.A. § 5110(g) (West 2002), referenced 
above.



VCAA

Finally, the Board acknowledges that the VCAA was recently 
enacted.  See VCAA, supra.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  First, the VCAA 
imposed obligations on the agency when adjudicating 
appellants' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits (codified as amended 
at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out 
in detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new § 5103A 
provides in part that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, the Board notes that in its May 2001 remand, 
the Court declined to determine if the VCAA is specifically 
applicable to the appellant's claim.  Regardless, the Board 
notes that from the outset VA has informed the appellant of 
the grounds on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of August 1994, the statement 
of the case issued in October 1995, the supplemental 
statement of the case and hearing officer's decision issued 
in March 1996, and letters dated in September 2002 and June 
2003 that informed her of the applicable laws and 
regulations.  Specifically, these documents show that VA 
notified the appellant of the development of her claim, the 
type of evidence needed to prove her claim, and of which 
evidence, if any, should be obtained by the appellant, and 
which evidence, if any, would be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the appellant with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  Consequently, the Board 
finds that no additional notice is required.

The VCAA also sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  As 
indicated above, the Court remanded appellant's case to the 
Board, in part, so that the appellant would have the 
opportunity to argue her appeal under the VCAA.  Pursuant to 
the Court's remand, in September 2002 the appellant was 
afforded the opportunity to argue her claim under the VCAA 
and to identify any additional records which would support 
her claim.  However, the appellant's representative indicated 
in August 2003 that the appellant had no further evidence or 
argument to submit.

Regardless, the appellant's case is decided as a matter of 
law.  As noted above, given the fact that the appellant has 
conceded that she did not begin divorce proceedings prior to 
November 1990, the facts are not in dispute.  Although the 
appellant's representative argued in February 2001 that the 
issue of whether the appellant was misinformed by VA 
employees regarding the state of the law was a question of 
fact, the Board points out that even assuming that all of the 
facts, as stated by the appellant are true, it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statutes.  Therefore, since the facts in this case are not 
dispositive of the issue of entitlement to reinstatement of 
DIC benefits under the law that existed in July 1994, no 
amount of additional development or notice would allow the 
appellant to prevail on that issue.  See Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit going to the appellant).  Therefore, the 
appeal with regards to entitlement to reinstatement of DIC 
benefits under the law as it existed in July 1994 is without 
legal merit and further development or analysis would not be 
productive.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Consequently, the Board finds that no additional 
notice or assistance is required under the provisions of 
38 U.S.C.A. § 5103, newly promulgated 38 C.F.R. § 3.159(b), 
or 38 U.S.C.A. § 5103A.  


ORDER

The appellant is not entitled to reinstatement of DIC under 
the law as it existed at the time that she filed her claim in 
July 1994; to this extent, the appeal is denied.

The appellant is entitled to reinstatement of DIC under the 
law as it presently exists; to this extent, the appeal is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

